Order entered November 15, 2021




                                    In The
                            Court of Appeals
                     Fifth District of Texas at Dallas

                             No. 05-21-00760-CV

                       CITY OF DALLAS, Appellant

                                      V.

                         LYNN PELTIER, Appellee

               On Appeal from the County Court at Law No. 4
                           Dallas County, Texas
                   Trial Court Cause No. CC-20-04958-D

                                   ORDER

      Before the Court is appellee’s November 10, 2021 unopposed motion for an

extension of time to file her brief. We GRANT the motion and extend the time to

December 8, 2021.


                                           /s/   KEN MOLBERG
                                                 JUSTICE